          Case 1:20-cr-00603-PKC Document 11 Filed 12/17/20 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 17, 2020
BY CM/ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Nicholas Joseph, a/k/a “Gotti,” a/k/a “Finesse,”
               20 Cr. 603 (PKC)

Dear Judge Castel:

        Please find enclosed for the Court’s consideration a proposed protective order in the above-
referenced matter. Courts have routinely relied on Rule 16(d)(1) to limit discovery in situations
where the disclosure of certain discovery beyond the defendant and his counsel could have harmful
consequences. See United States v. Aref, 533 F.3d 72, 78 (2d Cir. 2008) (protective order for
classified information); United States v. Smith, 985 F. Supp. 2d 506, 530-35 (S.D.N.Y. 2013)
(protective order for information that might impede ongoing investigations); United States v.
Figueras, 2009 WL 1364640, at *1-2 (W.D.N.Y. May 19, 2009) (protective order for identity of
confidential informants); United States v. Luchko, 2007 WL 1651139, at *7 (E.D. Pa. June 6, 2007)
(protective order entered because of, among other reasons, the personal privacy interests of third
parties). In this case, the Government anticipates that the discovery materials will include, among
other things: (1) evidence and law enforcement reports relating to an ongoing investigation that may
refer to victims and/or witnesses; and (2) materials that affect the privacy and confidentiality of the
defendants and third parties. For this reason, the Government believes that the enclosed narrowly
tailored Protective Order is appropriate. The enclosed Protective Order has already been executed
by counsel for all defendant.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                   By: /s/ Andrew K. Chan
                                                     Andrew K. Chan / Justin V. Rodriguez
                                                     Assistant United States Attorneys
                                                     Tel: (212) 637-1072 / 2591

cc: Marlon Kirton, Esq.
